DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 6 part A, filed 9 November 2020, with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The 112(b) rejections of 8 July 2020 have been withdrawn. 
Applicant’s arguments pertaining to the prior art not teaching “wherein the termination point is adapted to couple with an at least a second base” with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9 November 2020 have been fully considered but they are not persuasive. 
Applicant argues that the controller in claim 2 is not the electrical driver 255 (of Lai, presumably?). The controller is described as a processor or at the very least circuit capable of processing instructions in a state machine. Element 255 is an LED driver controlling signals, which is input to the second illuminating element 251, and the second illuminating element 251 flickers intermittently under the control of the sequencing and controlling signal” (Lai paragraph 24).  Lai’s driver circuit also includes the sequencing controller U1, which one of ordinary skill would recognize is a controller because Lai calls it a controller (Lai paragraph 26).
Applicant further argues that a LED driver rectifies higher voltage, alternating current to low voltage, direct current.  LED drivers also protect LEDs from a voltage or current fluctuations.  The examiner disagrees.  Applicant’s argument shows that he is confusing Lai’s voltage converter 253 (which includes rectifier D1) for the driving unit 255.  
Applicant argues that the lights of Lai in view of Knibbe do not do not communicate with each other as claimed by Applicants in independent claim 2.  The examiner respectfully disagrees.  Claim 2 does not require multiple lights that communicate with each other, in fact none of the claims require more than one light emitting element.  
Applicant argues that the dependent claims are allowable by virtue of their dependence from an allowable base claim.  The examiner disagrees on the grounds .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-6, 9, 12-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2008/0198595 A1) in view of Zulim et al. (US 20070285921 A1) and Knibbe (US 2009/0002981 A1).
With respect to claim 2:	Lai teaches a holiday decoration (50; the examiner takes official notice that candles are commonly used as holiday decorations), comprising: a first base (531) with a controller (255; see paragraph 32); a power connector (cord connected to plug 21) adapted to couple with a power source (21) and a termination point (315); a support member (53) supported by the first base (Figs. 7, 8); and a light emitting element (231 or 251) supported by the support member (Figs. 7, 8) and coupled to the controller and power connector (paragraph 32). 
Lai does not specifically teach wherein the termination point is adapted to couple with an at least a second base.
However, Zulim teaches wherein the termination point (204a) is adapted to couple (through cable 324) with an at least a second base (204b).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the adaptation to connect the termination point to a second base as taught by Zulim in order to daisy-chain a number of lamps together and control them together (Zulim paragraph 39).
Lai does not teach the controller responding to a show signal received from the termination point where the show signal is saved in memory at the controller.
However, Knibbe teaches wherein the controller (150) responding to a show signal (paragraph 16) received from the termination point (125) where the show signal is saved in memory (140) at the controller (paragraph 17).

With respect to claim 3:	Lai teaches wherein the termination point carries electrical power from the power source (Fig. 4).
With respect to claim 4:	Lai does not teach wherein the termination point carries at least one data signal.
However, Zulim teaches wherein the termination point carries at least one data signal (paragraph 37).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai by carrying a data signal through the termination point as taught by Zulim in order to relay the signal to other light fixtures (Zulim paragraph 37).
With respect to claim 5:	Lai teaches wherein the termination point also carries electrical power from the power source (Fig. 4).
With respect to claim 6:	Lai does not specifically teach wherein the termination point is a wireless termination point.
However, Knibbe teaches wherein the termination point is a termination point interface (paragraph 11).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the wireless termination point of Knibbe in order to control the holiday decoration remotely (Knibbe paragraph 2).

With respect to claim 12:	Lai does not specifically teach at least a receiver that receives coupled to the controller that receives the show signal, where the show signal when activated results in the controller activating the light emitting element in response to the show signal.
Knibbe teaches at least a receiver that receives coupled to the controller that receives the show signal (125), where the show signal when activated results in the controller activating the light emitting element in response to the show signal (paragraphs 11, 16).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the receiver of Knibbe in order to control the holiday decoration remotely (Knibbe paragraph 2).
With respect to claim 13:	Lai does not specifically teach here the receiver is part of a transceiver.
Knibbe teaches where the receiver is part of a transceiver (see Fig).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the transceiver of Knibbe in order to control the holiday decoration remotely (Knibbe paragraph 2).
With respect to claim 16:	Lai teaches where the power connector connects to the power source (13) located in the first base (Fig. 1).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai by using a battery in the base as taught by Lai’s 
With respect to claim 17:	Lai teaches where the power connector connects to the power source (13) located in the support member (Fig. 1).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai by using a battery located in the support member as taught by Lai’s prior art embodiment due to the art recognized suitability of batteries to power lighting devices such as Lai’s (Lai paragraph 5).
With respect to claim 18:	Lai teaches where the power connector connects to the power source located external to the holiday decoration (Fig. 4).
With respect to claim 20:	Lai does not specifically teach a receiver that receives a wireless signal that contains the show signal.
However, Knibbe teaches a receiver that receives a wireless signal that contains the show signal (125).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the receiver of Knibbe in order to control the holiday decoration remotely (Knibbe paragraph 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Zulim and Knibbe as applied to claim 2 above, and further in view of Li (US 2015/0369432 A1).
With respect to claim 7:	Lai does not specifically teach wherein the light emitting element is a display capable of displaying graphical images.

It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the display of Li in order to simulate a real flame (Li paragraph 84).
With respect to claim 8:	Lai does not specifically teach wherein the light emitting element is a display capable of displaying video images.
However, Li teaches wherein the light emitting element is a display (200) capable of displaying video images (paragraph 84).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the display of Li in order to simulate a real flame (Li paragraph 84).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Zulim, and Knibbe as applied to claim 2 above, and further in view of Yu (US 2007/0003894 A1).
With respect to claim 10:	Lai does not specifically teach wherein the support member is wax with a wick that when lite, results in a signal being received at the controller.
However, Yu teaches wherein the support member (1+2+4) is wax (paragraph 16) with a wick (11) that when lite, results in a signal being received at the controller (paragraph 19).

With respect to claim 11:	Lai does not specifically teach where a sensor generates the signal.
However, Yu teaches where a sensor generates the signal (34).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the sensor of Yu in order to turn the electronic parts of the decoration on automatically when the wick is lit (Yu paragraphs 5, 19).

Claims 14, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Zulim, and Knibbe as applied to claim 2 above, and further in view of Cho (US 2007/0154857 A1).
With respect to claim 14:	Lai does not specifically teach further includes a speaker coupled to the controller.
However, Cho teaches further includes a speaker (76) coupled to the controller (77).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the speaker of Cho in order to play music (Cho paragraphs 26-27).
With respect to claim 15:	Lai teaches where the show signal contains visual data (paragraph 32).
Lai does not teach where the show signal contains audio data.

The motivation to combine is the same as in claim 14.
With respect to claim 21:	Lai does not specifically teach where a sound generation device is coupled to the controller and coordinates generation of sound.
However, Cho teaches where a sound generation device is coupled to the controller and coordinates generation of sound (paragraphs 26-27).
The motivation to combine is the same as in claim 14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, Zulim, and Knibbe as applied to claim 2 above, and further in view of Sokol (US 2018/0094778 A1).
With respect to claim 19:	Lai does not specifically teach where the first base is a power hub having more than one power connectors that are adapted to supply power to at least the second base.
However, Sokol teaches where the first base (13) is a power hub having more than one power connectors (14) that are adapted to supply power to at least the second base (see Fig. 1).
It would have been obvious at the time the application was effectively filed to modify the holiday decoration of Lai with the more than one power connectors of Sokol in order to provide power to other devices (Sokol paragraph 12).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875